EXHIBIT 10.10

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the
3rd day of December, 2003 (the “Effective Date”), by and between EXAR
CORPORATION, a Delaware corporation (the “Company”), and DONALD L. CIFFONE, JR.
(“Executive”). This Agreement is an amendment and restatement of the Executive
Employment Agreement dated December 6, 2000 between Executive and the Company,
as amended and restated on June 21, 2001, March 28, 2003, and June 12, 2003.

 

WHEREAS, the Company desires to continue to employ Executive to provide
executive management services to the Company and wishes to provide Executive
with certain compensation and benefits in return for Executive’s continued
services; and

 

WHEREAS, Executive wishes to continue to be employed by the Company and provide
executive management services to the Company in return for certain compensation
and benefits;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

1.1 “Board” means the Board of Directors of the Company.

 

1.2 “Cause” means misconduct, including: (i) conviction of any felony or any
crime involving moral turpitude or dishonesty; (ii) participation in a fraud or
act of dishonesty against the Company; (iii) willful breach of the Company’s
policies; (iv) intentional damage to the Company’s property; (v) a material
breach of the Proprietary Rights and Nondisclosure Agreement dated October 21,
1996, between the Company and Executive; or (vi) conduct which in the good faith
and reasonable determination of the Board demonstrates unacceptable job
performance or unfitness to serve. Physical or mental disability shall not
constitute “Cause.”

 

1.3 “Change of Control” means (i) a merger or consolidation in which the Company
is not the surviving corporation; (ii) a reverse merger in which the Company is
the surviving corporation but the shares of the Company’s common stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise; (iv) any other capital reorganization in which more than fifty
percent (50%) of the shares of the Company entitled to vote are exchanged,
excluding in each case a capital reorganization in which the sole purpose is to
change the state of incorporation of the Company, and in each case Executive is
not offered a similar executive level position with the surviving entity.

 



--------------------------------------------------------------------------------

1.4 “Change of Control Plan” means the Exar Corporation Executive Officers’
Change of Control Severance Benefit Plan, adopted effective as of June 24, 1999
by the Company for the benefit of certain of its eligible executive employees.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6 “Common Stock” means the common stock of the Company.

 

1.7 “Company” means Exar Corporation, a Delaware corporation, or, following a
Change of Control, the surviving entity resulting from such transaction.

 

1.8 “Executive Incentive Program” means the Executive Incentive Compensation
Program maintained by the Company for the benefit of its eligible executive
employees.

 

1.9 “Fiscal Year” means the twelve (12) month period ending on each March 31.

 

1.10 “Good Reason” means any one of the following events which occurs within
thirteen (13) months after the effective date of a Change of Control: (i) any
reduction of Executive’s rate of total compensation (including base salary and
stock options); (ii) any material reduction in the package of welfare benefit
plans, taken as a whole, provided to Executive (except that the terms of
benefits, including without limitation employee contributions, may be changed to
the extent required by third party providers) or any action by the Company that
would materially adversely affect Executive’s participation or materially reduce
Executive’s benefits under any of such plans; (iii) any material change in
Executive’s responsibilities, duties, authority, title, reporting relationship
or offices resulting in any diminution of position (including, but not limited
to, a change of responsibility from company-wide responsibility to
division-level responsibility); (iv) request that Executive relocate to a
worksite that is both more than thirty-five (35) miles from Executive’s prior
worksite and more than thirty-five (35) miles from Executive’s personal
residence (as of the Effective Date), unless Executive accepts such relocation
opportunity; (v) failure or refusal of a successor to the Company to assume the
Company’s obligations under this Agreement; or (vii) material breach by the
Company or any successor to the Company of any of the material provisions of
this Agreement.

 

1.11 “Part-Time Employment Agreement” means the Part-Time Employment Agreement
entered into by and between the Company and Executive, substantially in the form
attached hereto as Exhibit A-1. Service under the Part-Time Employment Agreement
shall commence as of the termination of Executive’s employment as President and
Chief Executive Officer with the Company, provided that such termination is not
for Cause, and further provided that such termination is not covered by Section
4.2 hereof.

 

1.12 “Second Part-Time Employment Agreement” means the Part-Time Employment
Agreement entered into by and between the Company and Executive, substantially
in the form attached hereto as Exhibit A-2.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 2

 

EMPLOYMENT BY THE COMPANY

 

2.1 Position and Duties. Subject to the terms set forth herein, the Company
agrees to continue to employ Executive in the position of President and Chief
Executive Officer, and Executive hereby accepts such employment. Executive shall
serve in an executive capacity, shall continue to perform such duties as are
customarily associated with the position of President and Chief Executive
Officer and such other duties as are assigned to Executive by the Board, and
shall report solely and directly to the Board. During the term of this
Agreement, Executive shall devote his best efforts and substantially all of his
business time and attention (except for vacation periods as set forth herein and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies or as otherwise set forth in this Agreement) solely
to the business of the Company.

 

2.2 Term. The term of this Agreement shall commence on the Effective Date and
shall continue until the earlier of (i) the termination of Executive’s
employment with the Company or (ii) March 31, 2005 (the “Termination Date”).
Within a reasonable period of time prior to September 30, 2004, provided that
Executive’s employment has not then terminated, Executive and the Company shall
commence negotiations in order to determine, no later than September 30, 2004,
whether to renew this Agreement immediately following its scheduled termination
date on March 31, 2005 or to continue Executive’s employment without a written
agreement; provided, however, that a failure to renew this Agreement shall in no
way prevent either the continuation of this Agreement through March 31, 2005 or
the continuation of the employment relationship beyond such date without a
written agreement. Executive’s service under the Part-Time Employment Agreement
shall commence as of the termination of Executive’s employment with the Company,
provided that his employment is not terminated for Cause, and further provided
that such termination is not covered by Section 4.2 hereof.

 

2.3 Employment at Will. Executive’s employment is at will, and both the Company
and Executive shall have the right to terminate, with written notice,
Executive’s employment with the Company at any time, and for any reason, with or
without Cause. If Executive’s employment with the Company is terminated,
Executive shall be eligible to receive severance benefits only to the extent
provided in Article 4 of this Agreement.

 

2.4 Employment Policies. The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that to the extent that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

-3-



--------------------------------------------------------------------------------

2.5 Second Part-Time Employment Agreement. It is anticipated that Executive will
continue as Chairman of the Board in a non-executive capacity following the
Termination Date (although the Company may terminate Executive as Chairman of
the Board at any time, before or after the Termination Date). If Executive’s
services as Chairman of the Board do not continue following the Termination Date
or terminate at any time after the Termination Date and prior to the Company’s
2007 Annual Meeting of Stockholders, then, at Executive’s option, either (a)
Executive shall continue to serve as a director of the Company until the
expiration of his term, or (b) Executive shall immediately resign from the Board
of Directors and Executive’s services under the Second Part-Time Employment
Agreement shall commence as of the Termination Date or such termination date, as
the case may be; provided, however, that Executive’s services under the Second
Part-Time Employment Agreement shall not commence if Executive’s employment or
services as Chairman of the Board shall have been terminated at any time prior
to the Termination Date, at any time after the Termination Date by the Company
for Cause or by the Executive for any reason or on account of Executive’s death
or disability.

 

2.6 Travel. Executive shall have complete discretion in deciding when he shall
travel for Company matters.

 

ARTICLE 3

 

COMPENSATION

 

3.1 Base Salary. Executive shall receive for continued employment with the
Company, during the term of this Agreement, a base salary at an annual (July 1 –
June 30) rate of six hundred fifteen thousand dollars ($615,000), payable in
equal installments on the regular payroll dates of the Company, which payroll
dates shall occur at least twice monthly, subject to applicable tax withholding.
Such base salary (the “Annual Base Salary”) shall be subject to increase as
determined by the Board during the annual focal review period.

 

3.2 Incentive Compensation Payment. During the term of this Agreement, Executive
shall be eligible to receive an annual target incentive compensation payment for
each Fiscal Year, beginning with the Fiscal Year ending March 31, 2002, and
continuing through and including the Fiscal Year ending March 31, 2005, the
amount of which incentive compensation payment shall be determined pursuant to
the terms and conditions of the Company’s Executive Incentive Program based on a
target award percentage equal to seventy-five percent (75%).

 

3.3 Stock Option Grant. The Board (i) granted to Executive on December 6, 2000
(the “Earlier Effective Date”) an option to purchase three hundred thousand
(300,000) shares of Common Stock with an exercise price to be determined by the
Board equal to the fair market value of Common Stock on the Earlier Effective
Date, which option shall vest on each monthly anniversary date of the Earlier
Effective Date as to 1/36 of the shares of Common Stock, (ii) granted and shall
grant on each April 1 following the Earlier Effective Date, beginning with April
1, 2001, and continuing through and including April 1, 2003, and on April 19,
2004, an option to purchase one hundred thousand (100,000) shares of Common
Stock with an exercise price to be determined by the Board equal to the fair
market value of Common Stock on the relevant April 1, or April 19, as the

 

-4-



--------------------------------------------------------------------------------

case may be, which option shall vest on each monthly anniversary date of the
relevant April 1 or April 19 as to 1/36 of the shares of Common Stock subject to
the option, and (iii) shall grant on April 1, 2003 an additional option to
purchase one hundred thousand (100,000) shares of Common Stock with an exercise
price to be determined by the Board equal to the fair market value of Common
Stock on April 1, 2003, which option shall vest on each monthly anniversary date
of April 1, 2003 as to 1/36 of the shares of Common Stock subject to the option.
Grants pursuant to the preceding clauses (ii) and (iii) shall be subject to
appropriate adjustment in the event of a change to the Company’s Common Stock
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transactions not involving the receipt of consideration by
the Company). Options granted pursuant to this Section 3.3 shall be granted
under, and shall be subject to the terms of, the Company’s 2000 Equity Incentive
Plan and Executive’s Stock Option Agreement thereunder.

 

3.4 Professional Services. The Company shall, during the term of this Agreement,
reimburse Executive in an amount not to exceed ten thousand dollars ($10,000)
per Fiscal Year for documented costs incurred by Executive for obtaining
professional services, including, but not limited to, legal, tax planning,
accounting and investment services.

 

3.5 Standard Company Benefits. During the term of this Agreement, Executive
shall be entitled to all rights and benefits for which he is eligible under the
terms and conditions of the standard Company benefits and compensation practices
that may be in effect from time to time and are provided by the Company to its
executive employees generally, including health, disability, life and accidental
death insurance coverage. In addition, Executive shall be entitled to receive
the following benefits during the term of this Agreement:

 

(a) the Company shall provide Executive with four (4) weeks’ paid vacation for
each Fiscal Year (plus paid holidays), which Executive may take in accordance
with the Company’s standard policy regarding vacation time;

 

(b) the Company shall provide Executive with life insurance coverage pursuant to
a term life insurance policy with a benefit amount equal to one million dollars
($1,000,000).

 

(c) the Company shall provide Executive with a monthly automobile allowance
equal to three thousand dollars ($3,000); and

 

(d) the Company, pursuant to the terms and conditions of the Company’s Executive
Health Plan, shall reimburse Executive up to ten thousand dollars ($10,000) for
each Fiscal Year for the documented cost of covered medical expenses, without
the need for any contribution by Executive.

 

After the Termination Date and while Executive serves as a part-time employee
pursuant to the Second Part-Time Employment Agreement, Executive shall be
entitled to (i) the benefits described in the first sentence of this Section 3.5
and (ii) continued coverage under the life insurance

 

-5-



--------------------------------------------------------------------------------

policy described in Section 3.5(b), provided that Executive shall be obligated
to pay the premiums on such policy at any time after the Termination Date.

 

3.6 Employment Beyond Termination Date of this Agreement. Sections 3.4 and 3.5
shall continue to apply to Executive for so long as he is employed by the
Company on a full-time basis, whether or not pursuant to this Agreement.

 

ARTICLE 4

 

SEVERANCE AND CHANGE OF CONTROL BENEFITS

 

4.1 Severance Benefits for Certain Terminations Without Regard to Change of
Control. If Executive’s employment as President and Chief Executive Officer of
the Company is terminated by the Company without Cause during the term of this
Agreement and prior to the effective date of a Change of Control, Executive
shall, within thirty (30) days following the date on which the Release described
in Section 4.3 becomes effective in accordance with its terms, receive the
following severance benefits: (i) a lump sum payment equal to the sum of
Executive’s Annual Base Salary as in effect during the last regularly scheduled
payroll period immediately preceding the termination of Executive’s employment
as President and Chief Executive Officer plus an additional amount equal to (A)
if Executive’s employment is terminated prior to October 1, the greater of the
incentive compensation payment actually paid to Executive under the Executive
Incentive Program for the last Fiscal Year ending with or prior to the
termination date of Executive’s employment as President and Chief Executive
Officer or the target incentive compensation payment for such last Fiscal Year,
or (B) if Executive’s employment as President and Chief Executive Officer is
terminated on or after October 1, the greater of the target incentive
compensation payment that Executive could become entitled to receive under the
Executive Incentive Program for the Fiscal Year in which Executive’s employment
as President and Chief Executive Officer is terminated or the incentive
compensation payment actually paid to Executive under the Executive Incentive
Program for the last Fiscal Year ending with or prior to the termination date of
Executive’s employment as President and Chief Executive Officer, such lump sum
payment to be subject to applicable tax withholding; and (ii) Executive shall be
credited with twelve (12) months of additional vesting under all unvested
outstanding options to purchase Common Stock then held by Executive, and all
options held by Executive shall be exercisable for up to fifteen (15) months
following the termination of Executive’s employment. For purposes of clause (ii)
in the preceding sentence, Executive shall receive the option vesting credit and
continued option exercisability therein provided only if Executive has executed
the Part-Time Employment Agreement, and in the event of termination of the
Part-Time Employment Agreement for any reason, such vesting credit shall cease
and continued option exercisability shall be determined solely in accordance
with the terms of grant of the then outstanding vested options.

 

4.2 Severance Benefits for Certain Terminations Within Thirteen (13) Months
Following Change of Control.

 

(a) Severance Benefits. If Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, in either case within
thirteen (13) months

 

-6-



--------------------------------------------------------------------------------

following the effective date of a Change of Control and during the term of this
Agreement, Executive shall, within thirty (30) days following the date on which
the Release described in Section 4.3 becomes effective in accordance with its
terms, receive the following severance benefits: (i) a lump sum payment equal to
two (2) times the sum of Executive’s Annual Base Salary as in effect during the
last regularly scheduled payroll period immediately preceding the termination
date of Executive’s employment plus an additional amount equal to (A) if
Executive’s employment is terminated prior to October 1, the greater of the
incentive compensation payment actually paid to Executive under the Executive
Incentive Program for the last Fiscal Year ending with or prior to the
termination date of Executive’s employment or the target incentive compensation
payment for such last Fiscal Year, or (B) if Executive’s employment is
terminated on or after October 1, the greater of the target incentive
compensation payment that Executive could become entitled to receive under the
Executive Incentive Program for the Fiscal Year in which Executive’s employment
is terminated or the incentive compensation payment actually paid to Executive
under the Executive Incentive Program for the last Fiscal Year ending with or
prior to the termination date of Executive’s employment, such lump sum payment
to be subject to applicable tax withholding; and (ii) the vesting and
exercisability of all unvested outstanding options to purchase Common Stock then
held by Executive shall be fully accelerated.

 

(b) Tax Gross-Up Payment. In the event it shall be determined, either by the
Company or by a final determination of the Internal Revenue Service, that any
payment, distribution or benefit by or from the Company to or for the benefit of
Executive pursuant to Section 4.2(a) or otherwise (the “Payment”) would cause
Executive to become subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall pay to or for the benefit of
Executive, within the later of ninety (90) days of the termination date of
Executive’s employment or ninety (90) days of the date of determination referred
to above, an additional amount (the “Gross-Up Payment”) in an amount that shall
fund the payment by Executive of any Excise Tax on the Payment, as well as any
income taxes imposed on the Gross-Up Payment, any Excise Tax imposed on the
Gross-Up Payment and any interest or penalties imposed with respect to taxes on
the Gross-Up Payment or any Excise Tax. For purposes of determining the amount
of the Gross-Up Payment, Executive shall be deemed to pay federal, state and
local income taxes at the highest nominal marginal rate of such federal, state
and local income taxation in the calendar year in which the Gross-Up Payment is
due, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account to determine the amount of the Gross-Up Payment, then Executive shall
repay to the Company at that time the portion of the Gross-Up Payment
attributable to such reduction (plus an amount equal to any tax reduction,
whether of the Excise Tax, any applicable income tax, or any applicable
employment tax, which Executive has received as a result of such initial
repayment). In the event that the Excise Tax is subsequently determined, whether
by the Company or by a final determination of the Internal Revenue Service, to
be more than the amount taken into account to determine the amount of the
Gross-Up Payment, then the Company shall pay to Executive an additional amount,
which shall be determined using the same methods as were used for calculating
the Gross-Up Payment, with respect to such excess. For purposes of this Section
4(b), a determination of the Internal Revenue Service as to the amount of Excise
Tax for which an Executive is liable shall not be treated as final until the
time that either (i) the Company agrees to acquiesce to the determination of the
Internal Revenue Service or (ii) the determination of the Internal Revenue
Service has been upheld in a court of competent jurisdiction and the Company
decides not to appeal such judicial decision or such

 

-7-



--------------------------------------------------------------------------------

decision is not appealable. If the Company chooses to contest the determination
of the Internal Revenue Service, then all costs, attorneys’ fees, charges
assessed and other expenses shall be borne and paid when due by the Company.

 

4.3 Release. Upon the occurrence of a termination that would entitle Executive
to receive severance benefits pursuant to Sections 4.1 or 4.2 that are
conditioned upon the execution of an effective release, and prior to the receipt
of such severance benefits, Executive shall execute a release (the “Release”) in
the form attached hereto as Exhibit B or Exhibit C, as appropriate. Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Company’s standard form of proprietary information agreement. It is
understood that Executive has a certain period to consider whether to execute
such Release, and Executive may revoke such Release within seven (7) days after
execution. In the event Executive does not execute such Release within the
applicable period, or if Executive revokes such Release within the subsequent
seven (7) day period, none of the aforesaid benefits shall be payable under this
Agreement.

 

4.4 Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or otherwise.

 

4.5 Other Terminations. Only terminations of employment described in the
foregoing provisions of this Article 4 shall entitle Executive to severance
benefits pursuant to the terms of this Agreement. Accordingly, terminations for
any reason not so described (such as, without limitation, on account of
Executive’s disability or death) shall not entitle Executive to such severance
benefits; provided, however, that the provisions of this Article 4 shall
continue to apply to Executive with respect to terminations of employment with
the Company described in Sections 4.1 and 4.2 even if, at the time of such
termination, Executive is not employed pursuant to this Agreement.

 

ARTICLE 5

 

OUTSIDE ACTIVITIES

 

During the term of Executive’s employment by the Company and continuing through
the term of the Part-Time Employment Agreement or the Second Part-Time
Employment Agreement, as the case may be, except on behalf of the Company,
Executive shall not directly or indirectly, whether as an officer, director,
employee, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever that was known
by Executive to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company.
Notwithstanding the foregoing, Executive may own, as a passive investor,
securities of any competitor corporation, so long as Executive’s direct holdings
in any one such corporation shall not in the aggregate constitute more than 1%
of the voting stock of such corporation. In addition,

 

-8-



--------------------------------------------------------------------------------

Executive may, with approval of the Board, serve as a director on the boards of
directors of other corporations and business entities so long as such
corporations or business entities do not compete directly with the Company, in
any area of the world, in any line of business engaged in (or planned to be
engaged in) by the Company, and so long as such service does not materially
interfere with the performance of Executive’s duties hereunder. Executive also
may engage in civic and not-for-profit activities so long as such activities do
not materially interfere with the performance of Executive’s duties hereunder.

 

ARTICLE 6

 

NONINTERFERENCE

 

While employed by the Company in a full or part-time capacity, and for one (1)
year immediately following the date on which Executive terminates employment or
otherwise ceases providing services to the Company, Executive agrees not to
interfere with the business of the Company by soliciting or attempting to
solicit any employee of the Company to terminate such employee’s employment in
order to become an employee of or a consultant or independent contractor to or
for any person, corporation, firm, partnership or other entity whatsoever.
Executive’s duties under this Article 6 shall survive termination of Executive’s
employment with the Company and the termination of this Agreement.

 

ARTICLE 7

 

GENERAL PROVISIONS

 

7.1 Notices. Subject to the remaining provisions of this Section 7.1, any
notices provided hereunder must be in writing and shall be deemed effective upon
the earlier of personal delivery (including personal delivery by telex) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive’s address as listed on the Company
payroll. Any termination by the Company, whether or not for Cause, or by
Executive for Good Reason, shall be communicated by a Notice of Termination to
the other party hereto given by hand delivery or by registered or certified
mail, return receipt requested, postage prepaid, if to the Executive, then to
Executive at his address as set forth in the Company’s records, and, if to the
Company, to Exar Corporation, 48720 Kato Road, Fremont, California 94538
Attention: Law Department. For purposes of this Agreement, a Notice of
Termination means a written notice which (i) indicates the specific termination
provision in the Agreement relied upon and (ii) if the termination date of
Executive’s employment is other than the date of receipt of such notice,
specifies such termination date (which date shall be not more than fifteen (15)
days after the giving of such notice). The failure by the Company or Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or of Good Reason shall not waive any right of
the Company or of Executive, respectively, or preclude the Company or Executive,
respectively, from asserting such fact or circumstance in enforcing its or his
rights under this Agreement.

 

-9-



--------------------------------------------------------------------------------

7.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

7.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement, unless
such waiver is agreed to in writing by both parties.

 

7.4 Complete Agreement. As of the Effective Date, this Agreement wholly
supersedes and renders without further force or effect the Employment Agreement
between Executive and the Company dated December 6, 2000, as amended on June 21,
2001, the letters dated September 9, 1996 and September 10, 1996 from the
Company to Executive (which letters set forth, respectively, the terms of
Executive’s employment by the Company and Executive’s severance benefits
following either a Change of Control or the termination of his employment
without cause), the Change of Control Plan, to the extent that it may apply to
Executive, and all other agreements relating to compensation and benefits
between the Company and Executive, constitutes the entire agreement between
Executive and the Company and is the complete, final, and exclusive embodiment
of their agreement with regard to this subject matter. This Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein or therein, and it cannot be modified or amended
except in a writing signed by Executive and by an officer of the Company.

 

7.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

7.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

7.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that (i)
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder, without the written consent of
the Company, which shall not be withheld unreasonably and (ii) the Company may
assign its rights and duties hereunder only to a parent or subsidiary of the
Company or to a corporation or other entity that will become the Company’s
successor in interest due to a merger, consolidation, acquisition or similar
transaction.

 

7.8 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in Santa Clara County, California through Judicial Arbitration
& Mediation Services/Endispute (“JAMS”) under the then existing JAMS arbitration
rules. However,

 

-10-



--------------------------------------------------------------------------------

nothing in this Section is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party in any such arbitration shall be responsible
for its own attorneys’ fees, costs and necessary disbursement; provided,
however, that if one party refuses to arbitrate and the other party seeks to
compel arbitration by court order, if such other party prevails, it shall be
entitled to recover reasonable attorneys’ fees, costs and necessary
disbursements. Pursuant to California Civil Code Section 1717, each party
warrants that it was represented by counsel in the negotiation and execution of
this Agreement, including the attorneys’ fees provision herein.

 

7.9 Attorneys’ Fees. If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.

 

7.10 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to its principles of conflicts of law.

 

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXAR CORPORATION By:        

--------------------------------------------------------------------------------

Date:

       

--------------------------------------------------------------------------------

 

Accepted and Agreed This

3rd Day of December, 2003

  

--------------------------------------------------------------------------------

Donald L. Ciffone, Jr.

 

Exhibit A-1    Part-Time Employment Agreement Exhibit A-2    Second Part-Time
Employment Agreement Exhibit B    Release (Individual Termination) Exhibit C   
Release (Group Termination)

 



--------------------------------------------------------------------------------

EXHIBIT A-1

 

PART-TIME EMPLOYMENT AGREEMENT

 

-2-



--------------------------------------------------------------------------------

PART-TIME EMPLOYMENT AGREEMENT

 

This PART-TIME EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the day of
200  , by and between EXAR CORPORATION, including its affiliates and wholly
owned subsidiaries, a Delaware corporation, with its principal place of business
at 48720 Kato Road, Fremont, California 94538 (the “Company”), and DONALD L.
CIFFONE, JR., an individual residing at (the “Employee”).

 

FOR AND IN CONSIDERATION of the mutual promises and conditions set forth below,
the Company and Employee agree as follows:

 

  1. SERVICES

 

The Company agrees to retain Employee for the term specified in Section 2 to
render services to the Company in the field of Employee’s expertise for the
purpose of providing executive management services. Employee shall exercise his
best skill and judgment in performing such services under this Agreement.

 

  2. TERM

 

The Effective Date of this Agreement shall be the date on which Employee’s
employment as President and Chief Executive Officer of the Company is terminated
pursuant to the Executive Employment Agreement entered into as of December 6,
2000 between the Company and Executive and as subsequently amended (the
“Employment Agreement”); provided, however, that the Effective Date shall not
occur and this Agreement shall have no force or effect in the event that
Employee’s employment with the Company is terminated by the Company for Cause,
as such term is defined in the Employment Agreement, or on account of Employee’s
death or disability. Employee’s service under this Agreement shall continue
until the one (1) year anniversary of the Effective Date, unless terminated
earlier as provided in Section 5, although the parties hereto may agree in
writing to extend the term of Employee’s service under this Agreement.
Employee’s commencement and continuation of service under this Agreement shall
constitute continuous service with the Company for purposes of continued vesting
and exercisability of any outstanding Company stock options or Company
restricted stock held by Employee as of the Effective Date.

 

  3. COMPENSATION

 

The Company will pay Employee compensation for his employment in an amount equal
to one thousand dollars ($1,000) per month during the term of this Agreement.
Payment to Employee shall be mailed to his address, as listed in Section 10.
Employee acknowledges that, except as expressly provided in this Agreement or
Article 4 of the Employment Agreement (to the extent applicable), Employee will
not receive from the Company any additional compensation (including, but not
limited to, salary or bonuses) or benefits including, but not limited to,
severance, stock, stock options and retirement benefits. After the Effective
Date, Employee will not accrue any additional vacation under Company’s vacation
policy.

 



--------------------------------------------------------------------------------

  4. OBLIGATIONS

 

During the term of this Agreement, you will devote up to a maximum of four (4)
hours per month to the Company (or any affiliated company) as the Company’s
Chief Executive Officer may direct.

 

  5. TERMINATION

 

(a) Either party may, at its option, terminate this Agreement if the other
party: (i) defaults in the performance of a material obligation hereunder,
provided such default has not been corrected within thirty (30)—days after
receipt of notice describing such default; (ii) becomes a party to any
proceeding involving his or its bankruptcy or other insolvency; or (iii) ceases
to be actively engaged in business or financially incapable of fulfilling its
obligations under this Agreement.

 

(b) This Agreement shall terminate automatically upon Executive’s commencement
of services under the Second Part-Time Employment Agreement (as defined in the
Employment Agreement).

 

(c) Nothing contained herein shall limit any other remedies that either party
may have for the default of the other party under this Agreement.

 

  6. CONFIDENTIALITY

 

The nature of the work performed and any information belonging to the Company or
any third party with which Employee may become familiar will be treated as
confidential and may not be disclosed without the written consent of the
Company, except as provided herein. Employee agrees to keep in strictest
confidence all information relating to the business affairs of the Company which
may be acquired in connection with or as a result of this Agreement. During the
term of this Agreement and at any time thereafter, without the prior written
consent of the Company, Employee will not publish, communicate, divulge,
disclose or use any of such information which has been designated as secret,
confidential or proprietary, or from the surrounding circumstances of which
ought to be treated as secret or confidential.

 

  7. NON-SOLICITATION/HIRE

 

During the term of this Agreement, and for one (1) year following the date on
which Employee’s services under this Agreement are terminated, Employee agrees
not to interfere with the business of the Company by soliciting or attempting to
solicit any employee of the Company, to terminate such employee’s employment in
order to become an employee of or a consultant or independent contractor to or
for any person, corporation, firm, partnership or other entity whatsoever.
Employee’s duties under this Section 7 shall survive termination of Employee’s
services for the Company and the termination of this Agreement.

 

  8. NONCOMPETE

 

During the term of this Agreement, except on behalf of the Company, Employee
shall not directly or indirectly, whether as an officer, director, employee,
stockholder, partner, proprietor,

 

-2-



--------------------------------------------------------------------------------

associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
that was known by Employee to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company. Notwithstanding the previous sentence, Employee may own, as a passive
investor, securities of any competitor corporation, so long as Employee’s direct
holdings in any one such corporation shall not in the aggregate constitute more
than 1% of the voting stock of such corporation. In addition, Employee may, with
approval of the Board of Directors of the Company, serve as a director on the
boards of directors of other corporations and business entities so long as such
corporations or business entities do not compete directly with the Company; in
any area of the world, in any line of business engaged in (or planned to be
engaged in) by the Company, and so long as such service does not materially
interfere with the performance of Employee’s duties hereunder.

 

  9. TAXES

 

All payments under this Agreement or otherwise shall be subject to withholding
for any income taxes or other taxes or required withholdings.

 

  10. NOTICES

 

Any notice or other communication required to be given under the terms of this
Agreement shall be deemed to have been given upon personal delivery or upon the
lapse of three (3) days following deposit for delivery by certified or
registered United States mail, postage fully prepaid and addressed to the party
at the Company’s or Employee’s respective address as shown herein (or at such
other address to which one party gives the other by the same means of notice).

 

Notice and payment to Employee shall be sent to the following address:

 

___________________________

 

___________________________

 

___________________________

 

___________________________

 

Notice to the Company shall be sent to the following address:

 

EXAR CORPORATION

48720 Kato Road

Fremont, California 94538

Attn: Legal Department

 

  11. GENERAL

 

(a) This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings between them relating to the
subject matter hereunder (with the exception of the Employment Agreement,
certain provisions of which, by their terms, may continue in effect during the
term of this Agreement), and no modification of this Agreement shall be binding
on either party unless it is in writing and signed by both parties.

 

-3-



--------------------------------------------------------------------------------

(b) The rights and obligations of the parties to this Agreement shall be
governed by and construed in accordance with the laws of the State of
California. The parties hereto subject themselves to the jurisdiction of the
state and federal courts of the State of California residing within the County
of Alameda with respect to any dispute, disagreement or claim arising hereunder,
and agree that any such dispute, disagreement or claim shall be exclusively
resolved by such California state or federal court.

 

(c) The prevailing party in any legal, arbitration or dispute resolution action
brought by one party against the other regarding the performance,
interpretation, enforcement or with respect to any matter arising out of or in
connection with this Agreement shall be entitled, in addition to any other
rights and remedies it may have, to reimbursement for its expenses incurred
thereby, including court costs and reasonable attorneys’ fees.

 

(d) Neither party shall assign this Agreement or any rights hereunder without
the prior written consent of the other. Subject to this restriction, this
Agreement shall benefit and bind the successors and assigns of the parties.

 

The parties hereto have caused this Agreement to be executed as of the date
first above written.

 

EXAR CORPORATION       DONALD L. CIFFONE, JR. By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

         

Title:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Date:

         

Date:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A-2

 

SECOND PART-TIME EMPLOYMENT AGREEMENT

 

-5-



--------------------------------------------------------------------------------

SECOND PART-TIME EMPLOYMENT AGREEMENT

 

This SECOND PART-TIME EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the
             day of 200  , by and between EXAR CORPORATION, including its
affiliates and wholly owned subsidiaries, a Delaware corporation, with its
principal place of business at 48720 Kato Road, Fremont, California 94538 (the
“Company”), and DONALD L. CIFFONE, JR., an individual residing at (the
“Employee”).

 

FOR AND IN CONSIDERATION of the mutual promises and conditions set forth below,
the Company and Employee agree as follows:

 

  1. SERVICES

 

The Company agrees to retain Employee for the term specified in Section 2 to
render services to the Company in the field of Employee’s expertise for the
purpose of providing executive management services. Employee shall exercise his
best skill and judgment in performing such services under this Agreement.

 

  2. TERM

 

Employee’s service under this Agreement shall continue until the Company’s 2007
Annual Meeting of Stockholders, unless terminated earlier as provided in Section
5, although the parties hereto may agree in writing to extend the term of
Employee’s service under this Agreement. Employee’s commencement and
continuation of service under this Agreement shall constitute continuous service
with the Company for purposes of continued vesting and exercisability of any
outstanding Company stock options or Company restricted stock held by Employee
as of the effective date hereof (“Effective Date”).

 

  3. COMPENSATION

 

The Company will pay Employee compensation for his employment in an amount equal
to ten thousand dollars ($10,000) per month during the term of this Agreement.
Payment to Employee shall be mailed to his address, as listed in Section 10.
Employee acknowledges that, except as expressly provided in this Agreement or
Section 3.5 or Article 4 of the Employment Agreement (to the extent applicable),
Employee will not receive from the Company any additional compensation
(including, but not limited to, salary or bonuses) or benefits including, but
not limited to, severance, stock, stock options and retirement benefits. After
the Effective Date, Employee will not accrue any additional vacation under
Company’s vacation policy.

 

  4. OBLIGATIONS

 

During the term of this Agreement, you will devote up to a maximum of eight (8)
hours per week to the Company (or any affiliated company) as the Company’s Chief
Executive Officer may direct.

 



--------------------------------------------------------------------------------

  5. TERMINATION

 

(a) Either party may, at its option, terminate this Agreement if the other
party: (i) defaults in the performance of a material obligation hereunder,
provided such default has not been corrected within thirty (30)—days after
receipt of notice describing such default; (ii) becomes a party to any
proceeding involving his or its bankruptcy or other insolvency; or (iii) ceases
to be actively engaged in business or financially incapable of fulfilling its
obligations under this Agreement.

 

(b) Nothing contained herein shall limit any other remedies that either party
may have for the default of the other party under this Agreement.

 

  6. CONFIDENTIALITY

 

The nature of the work performed and any information belonging to the Company or
any third party with which Employee may become familiar will be treated as
confidential and may not be disclosed without the written consent of the
Company, except as provided herein. Employee agrees to keep in strictest
confidence all information relating to the business affairs of the Company which
may be acquired in connection with or as a result of this Agreement. During the
term of this Agreement and at any time thereafter, without the prior written
consent of the Company, Employee will not publish, communicate, divulge,
disclose or use any of such information which has been designated as secret,
confidential or proprietary, or from the surrounding circumstances of which
ought to be treated as secret or confidential.

 

  7. NON-SOLICITATION/HIRE

 

During the term of this Agreement, and for one (1) year following the date on
which Employee’s services under this Agreement are terminated, Employee agrees
not to interfere with the business of the Company by soliciting or attempting to
solicit any employee of the Company, to terminate such employee’s employment in
order to become an employee of or a consultant or independent contractor to or
for any person, corporation, firm, partnership or other entity whatsoever.
Employee’s duties under this Section 7 shall survive termination of Employee’s
services for the Company and the termination of this Agreement.

 

  8. NONCOMPETE

 

During the term of this Agreement, except on behalf of the Company, Employee
shall not directly or indirectly, whether as an officer, director, employee,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever that was known by Employee to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company. Notwithstanding the previous
sentence, Employee may own, as a passive investor, securities of any competitor
corporation, so long as Employee’s direct holdings in any one such corporation
shall not in the aggregate constitute more than 1% of the voting stock of such
corporation. In addition, Employee may, with approval of the Board of Directors
of the Company, serve as a director on the boards of directors of other
corporations and business entities so long as such corporations or business
entities do not compete directly with the Company; in any area of the

 

-2-



--------------------------------------------------------------------------------

world, in any line of business engaged in (or planned to be engaged in) by the
Company, and so long as such service does not materially interfere with the
performance of Employee’s duties hereunder.

 

  9. TAXES

 

All payments under this Agreement or otherwise shall be subject to withholding
for any income taxes or other taxes or required withholdings.

 

  10. NOTICES

 

Any notice or other communication required to be given under the terms of this
Agreement shall be deemed to have been given upon personal delivery or upon the
lapse of three (3) days following deposit for delivery by certified or
registered United States mail, postage fully prepaid and addressed to the party
at the Company’s or Employee’s respective address as shown herein (or at such
other address to which one party gives the other by the same means of notice).

 

Notice and payment to Employee shall be sent to the following address:

 

___________________________

 

___________________________

 

___________________________

 

___________________________

 

Notice to the Company shall be sent to the following address:

 

EXAR CORPORATION

48720 Kato Road

Fremont, California 94538

Attn: Legal Department

 

  11. GENERAL

 

(a) This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings between them relating to the
subject matter hereunder (with the exception of the Employment Agreement,
certain provisions of which, by their terms, may continue in effect during the
term of this Agreement), and no modification of this Agreement shall be binding
on either party unless it is in writing and signed by both parties.

 

(b) The rights and obligations of the parties to this Agreement shall be
governed by and construed in accordance with the laws of the State of
California. The parties hereto subject themselves to the jurisdiction of the
state and federal courts of the State of California residing within the County
of Alameda with respect to any dispute, disagreement or claim arising hereunder,
and agree that any such dispute, disagreement or claim shall be exclusively
resolved by such California state or federal court.

 

(c) The prevailing party in any legal, arbitration or dispute resolution action
brought by one party against the other regarding the performance,
interpretation, enforcement or

 

-3-



--------------------------------------------------------------------------------

with respect to any matter arising out of or in connection with this Agreement
shall be entitled, in addition to any other rights and remedies it may have, to
reimbursement for its expenses incurred thereby, including court costs and
reasonable attorneys’ fees.

 

(d) Neither party shall assign this Agreement or any rights hereunder without
the prior written consent of the other. Subject to this restriction, this
Agreement shall benefit and bind the successors and assigns of the parties.

 

The parties hereto have caused this Agreement to be executed as of the date
first above written.

 

EXAR CORPORATION       DONALD L. CIFFONE, JR. By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:

         

Title:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Date:

         

Date:

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 

-4-



--------------------------------------------------------------------------------

EXHIBIT B

 

RELEASE

(INDIVIDUAL TERMINATION)

 

Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the “Agreement”) which I have executed and of which this
Release is a part.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that Section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

 

Except as otherwise set forth in this Release, in consideration of benefits I
will receive under the Agreement, I hereby release, acquit and forever discharge
the Company, its parents and subsidiaries, and their officers, directors,
agents, servants, employees, shareholders, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company or any claim to severance benefits pursuant to the
terms of the Agreement), arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; statutory law; common law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to the Company’s indemnification obligation
pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by

 



--------------------------------------------------------------------------------

the ADEA, that: (A) my waiver and release do not apply to any rights or claims
that may arise on or after the date I execute this Release; (B) I have the right
to consult with an attorney prior to executing this Release; (C) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
my execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth (8th) day after this Release is executed by me.

 

DONALD L. CIFFONE, JR.

--------------------------------------------------------------------------------

Date:

       

--------------------------------------------------------------------------------

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

 

RELEASE

(GROUP TERMINATION)

 

Certain capitalized terms used in this Release are defined in the Executive
Employment Agreement (the “Agreement”) which I have executed and of which this
Release is a part.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend -to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor:” I hereby expressly waive and relinquish all rights
and benefits under that Section and any law of any jurisdiction of-similar
effect with respect to my release of any claims I may have against the Company.

 

Except as otherwise set forth in this Release, in consideration of benefits I
will receive under the Agreement, I hereby release, acquit and forever discharge
the Company, its parents, and subsidiaries, and their officers, directors,
agents, servants, employees, shareholders, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on any
employment with the Company or any claim to severance benefits pursuant to the
terms of the Agreement), arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for. personal injury, claims or demands
related to salary, bonuses, commissions, stock, stock options, or any other
ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act of 1967, as amended (“AREA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; statutory law; common law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to the Company’s
indemnification obligation pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by

 



--------------------------------------------------------------------------------

the AREA, that: (A) my waiver and release do not apply to any rights or claims
that may arise on or after the date I execute this Release; (B) I have the right
to consult with an attorney prior to executing this Release; (C) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
my execution of this Release to revoke the Release; (E) this Release shall not
be effective until the date upon which the revocation period has expired, which
shall be the eighth day (8th) after this Release is executed by me; and (F) I
have received with this Release a detailed list of the job titles and ages of
all employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

 

DONALD L. CIFFONE, JR.

--------------------------------------------------------------------------------

Date:

       

--------------------------------------------------------------------------------

 

-2-